
	
		III
		111th CONGRESS
		2d Session
		S. RES. 649
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2010
			Mr. Conrad (for himself,
			 Mr. Enzi, and Mr. Cardin) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Save for Retirement Week, including raising public
		  awareness of the various tax-preferred retirement vehicles and increasing
		  personal financial literacy.
	
	
		Whereas people in the United States are living longer, and
			 the cost of retirement is increasing significantly;
		Whereas Social Security remains the bedrock of retirement
			 income for the great majority of the people of the United States but was never
			 intended by Congress to be the sole source of retirement income for
			 families;
		Whereas recent data from the Employee Benefit Research
			 Institute indicates that, in the United States, less than
			 2/3 of workers or their spouses are currently saving for
			 retirement and that the actual amount of retirement savings of workers lags far
			 behind the amount that will be needed to adequately fund their retirement
			 years;
		Whereas financial literacy is an important factor in
			 United States workers’ understanding of the true need to save for
			 retirement;
		Whereas saving for one's retirement is a key component to
			 overall financial health and security during retirement years, and the
			 importance of financial literacy in planning one's retirement must be
			 advocated;
		Whereas many workers may not be aware of their options for
			 saving for retirement or may not have focused on the importance of, and need
			 for, saving for their own retirement;
		Whereas many employees have available to them, through
			 their employers, access to defined benefit and defined contribution plans to
			 assist them in preparing for retirement, yet many of those employees may not be
			 taking advantage of those plans at all or to the full extent allowed by those
			 plans as prescribed by Federal law;
		Whereas the need to save for retirement is important, even
			 during economic downturns or market declines, making continued contributions
			 all the more important;
		Whereas all workers, including public- and private-sector
			 employees, employees of tax-exempt organizations, and self-employed
			 individuals, can benefit from increased awareness of the need to develop
			 personal budgets and financial plans that include retirement savings strategies
			 and to take advantage of the availability of tax-preferred savings vehicles to
			 assist them in saving for retirement; and
		Whereas October 17 through October 23, 2010, has been
			 designated as National Save for Retirement Week: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)supports the goals and ideals of
			 National Save for Retirement Week, including raising public
			 awareness of the various tax-preferred retirement vehicles as important tools
			 for personal savings and retirement financial security;
			(2)supports the need
			 to raise public awareness of the availability of a variety of ways to save for
			 retirement which are favored under the Internal Revenue Code of 1986 and are
			 utilized by many Americans, but which should be utilized by more;
			(3)supports the need to raise public awareness
			 of the importance of saving adequately for retirement and the continued
			 existence of tax preferred employer-sponsored retirement savings vehicles;
			 and
			(4)calls on the States, localities, schools,
			 universities, nonprofit organizations, businesses, other entities, and the
			 people of the United States to observe National Save for Retirement Week with
			 appropriate programs and activities, with the goal of increasing retirement
			 savings for all the people of the United States.
			
